2015 IL App (1st) 143105
                                                                                 THIRD DIVISION
                                                                                 August 12, 2015

                                               No. 1-14-3105

     JEROME S. LAMET,                                     )               Appeal from the
                                                          )               Circuit Court of
                            Plaintiff-Appellant,          )               Cook County, Illinois.
     v.                                                   )
                                                          )               No. 2011 L 013986
     ELLIS B. LEVIN d/b/a ELLIS B. LEVIN                  )
     ATTORNEY AT LAW,                                     )               Honorable
                                                          )               John P. Callahan, Jr.,
                            Defendant-Appellee.           )               Judge Presiding.

            JUSTICE MASON delivered the judgment of the court, with opinion.
            Presiding Justice Pucinski and Justice Lavin concurred in the judgment and opinion.

                                                   OPINION

¶1          In 1994, Jerome Lamet, a lawyer admitted to the Illinois bar in 1955, retained Ellis Levin,

     admitted to the Illinois bar in 1973, to represent him in a dispute with his landlord over $34,000

     that the landlord claimed Lamet owed. Lamet “paid” Levin for his services primarily by giving

     Levin free rent in the space Lamet leased. Levin represented Lamet for the next 17 years

     through dismissals of the landlord’s suit for want of prosecution and for failure to exercise due

     diligence in effecting service on Lamet. Levin steadfastly pursued defenses and counterclaims,

     which Lamet claims to have learned in 2011 were without merit. Having been forced to settle

     the landlord’s claim by paying $150,000 in 2011, Lamet sued Levin for legal malpractice,

     essentially asserting that Levin should have advised him in 1994 to accede to his landlord’s

     demands and forgo defense of the lawsuit. We affirm the circuit court’s dismissal of Lamet’s

     malpractice claim as time-barred.

¶2                                           BACKGROUND

¶3                                       The Underlying Lawsuits
     No. 1-14-3105


¶4          Lamet leased office space for his legal practice from LaSalle National Trust. On

     December 17, 1993, LaSalle brought suit against Lamet, seeking roughly $34,000 in unpaid rent.

     Lamet was originally represented by Donna Richman, an attorney in Lamet’s firm. Levin filed a

     substitute appearance for Lamet on June 13, 1994.

¶5          Levin raised counterclaims and defenses based on two factual allegations that were

     erroneous. First, Levin claimed that Lamet was being overcharged for his rental of Suite 201,

     alleging that rent was calculated based on 3000 square feet when the suite actually measured

     2007 square feet. In fact, in May 1994, before Levin undertook Lamet’s representation,

     architects hired by LaSalle and Lamet each calculated the square footage of the office suite.

     LaSalle’s architect found that the suite contained 3,194 rentable square feet, while Lamet’s

     architect found that the suite contained 2,738.7 rentable square feet. Lamet’s architect reported

     his findings in a letter sent to Richman at Lamet’s firm dated May 23, 1994. Second, Levin

     claimed that Lamet and another tenant were simultaneously being billed for use of Suite 203.

     This claim was determined to be unfounded in the course of the litigation.

¶6          The 1993 litigation was dismissed for want of prosecution on April 17, 1998. On

     December 17, 2002, LaSalle refiled its lawsuit against Lamet, increasing its request for damages

     to $50,597.67. Levin continued to represent Lamet. The two of them came to an agreement

     whereby Lamet allowed Levin to lease office space rent-free in exchange for his representation.

¶7          On March 3, 2004, Levin moved to dismiss the complaint on the basis that LaSalle failed

     to exercise due diligence in obtaining service on Lamet. The trial court granted the motion and

     dismissed the complaint. On appeal, this court reversed, noting that Levin had “strategically

     manipulated” extensions so that his motion would not be heard until after the expiration of the

     statute of limitations on LaSalle’s claim.



                                                     -2-
       No. 1-14-3105


¶8            After the case was reinstated, Levin raised several affirmative defenses on Lamet’s

       behalf. He contended that LaSalle lacked standing to sue Lamet and that LaSalle’s suit was

       time-barred. Levin also repeated his allegation that Lamet was being charged for more square

       feet than was actually occupied by his firm. Additionally, at a pretrial conference, Levin

       resurrected the claim that Lamet and another tenant were simultaneously being billed for use of

       Suite 203.

¶9            Sometime in 2011, Lamet asked attorney Mary Baker to assist Levin in his defense.

       Baker conducted an independent review of the case’s merits and discovered in August 2011 that

       the claims and defenses set forth by Levin were “likely indefensible.” Lamet then retained the

       law firm of Robbins, Salomon & Patt, which determined that Lamet never had any legitimate

       counterclaims or defenses to either the 1993 litigation or the 2002 litigation. Lamet settled the

       2002 action for $150,000 on December 9, 2011.

¶ 10                                           The Present Action

¶ 11          On December 29, 2011, Lamet filed his initial legal malpractice complaint against Levin,

       which he later amended four times. In his fourth amended complaint, Lamet alleged that Levin

       knew or should have known that the counterclaims and defenses that he raised in both the 1993

       and the 2002 litigation were meritless. In particular, Levin should have known that Lamet was

       not being charged for more square feet than he was actually renting, based upon the May 23,

       1994 letter from Lamet’s architect to Richman. Lamet acknowledged that this letter was sent

       before Levin began representing him, but he argued that Levin should have been aware of it,

       since Levin’s billing records indicated that in 1994, he spent 2.5 hours discussing the case with

       Richman and 7.5 hours reviewing the case file, talking with prior counsel, and talking with




                                                       -3-
       No. 1-14-3105


       Lamet. According to Lamet, Levin’s unfounded counterclaims and defenses unnecessarily

       extended the lawsuits, raising costs and fees for all parties involved.

¶ 12          Levin filed a motion to dismiss Lamet’s fourth amended complaint under section 2-619

       of the Code of Civil Procedure (735 ILCS 5/2-619 (West 2012)), contending that Lamet’s claims

       were time-barred under the two-year statute of limitations and the six-year statute of repose

       applicable to legal malpractice claims (735 ILCS 5/13-214.3(b), (c) (West 2012)). Levin argued

       that Lamet knew or should have known about the allegedly meritless defenses in 1995, when

       they were originally filed. Levin also averred that Lamet “controlled, directed, and authorized”

       the litigation strategy he employed throughout the 2002 litigation, and Levin did not take action

       without Lamet’s direction and approval.

¶ 13          In response to Levin’s motion to dismiss, Lamet argued, among other things, that he did

       not discover his injury until 2011, when his new counsel informed him of Levin’s negligence. In

       support, Lamet attached an affidavit stating that although he has been an attorney for 40 years,

       his practice mostly relates to counseling seniors and disabled people on debt issues. Because he

       is rarely involved in litigation, he relied solely upon Levin’s advice in litigating the 1993 and

       2002 lawsuits. Although Lamet discussed the lawsuits with Levin, he did not control, direct, or

       authorize Levin’s strategy.

¶ 14          On September 10, 2014, the trial court granted Levin’s section 2-619 motion and

       dismissed Lamet’s complaint in its entirety, finding that Lamet’s claims were “well beyond”

       both the period of limitations and the period of repose. Lamet now appeals.

¶ 15                                               ANALYSIS

¶ 16          Section 13-214.3 of the Code of Civil Procedure provides that a legal malpractice action

       “must be commenced within 2 years from the time the person bringing the action knew or



                                                        -4-
       No. 1-14-3105


       reasonably should have known of the injury for which damages are sought.” 735 ILCS 5/13-

       214.3(b) (West 2012). Additionally, such an action “may not be commenced in any event more

       than 6 years after the date on which the act or omission occurred.” 735 ILCS 5/13-214.3(c)

       (West 2012).

¶ 17          Lamet contends that the trial court erred in finding that his claims were time-barred for

       three reasons. First, he argues that the statute of repose did not begin to run until the last date on

       which Levin performed his alleged acts of negligence, which was in 2011. Second, he argues

       that the statute of limitations did not begin to run until he retained new counsel in 2011 and

       discovered Levin’s negligence. Third, he argues that the statutes of limitations and repose are

       tolled by Levin’s fraudulent concealment of the cause of action, notwithstanding the fact that

       Lamet did not allege in his complaint that Levin performed any acts of concealment. We review

       the trial court’s grant of a section 2-619 motion to dismiss de novo. Krilich v. American

       National Bank & Trust Co., 334 Ill. App. 3d 563, 569 (2002).

¶ 18                                             Statute of Repose

¶ 19          Lamet first argues that the statute of repose did not begin to run until the last date on

       which Levin performed his alleged acts of negligence, i.e., June 10, 2011, when Levin filed his

       final version of Lamet’s affirmative defenses in the 2002 litigation. Levin, on the other hand,

       argues that Lamet’s entire action is predicated on Levin’s failure to recognize and advise him in

       1994 that he had no legitimate defenses, and all of Lamet’s claimed damages flow from that

       initial malpractice. Accordingly, the date of that initial malpractice marks the beginning of the

       period of repose.

¶ 20          We agree with Levin. The statute of repose in a legal malpractice case begins to run as

       soon as an event giving rise to the malpractice claim occurs, regardless of whether plaintiff’s



                                                        -5-
       No. 1-14-3105


       injury has yet been realized. Mauer v. Rubin, 401 Ill. App. 3d 630, 639 (2010). Illinois courts

       have consistently held that the statute of repose is not tolled merely by the continuation of the

       attorney-client relationship. Id. at 640 (citing Witt v. Jones & Jones Law Offices, P.C., 269 Ill.

       App. 3d 540, 544 (1995)); see Hester v. Diaz, 346 Ill. App. 3d 550 (2004); Serafin v. Seith, 284
Ill. App. 3d 577 (1996). Rather, “ ‘where there is a single overt act from which subsequent

       damages may flow, the statute [of repose] begins to run on the date the defendant invaded the

       plaintiff’s interest and inflicted injury, and this is so despite the continuing nature of the

       injury.’ ” Mauer, 401 Ill. App. 3d at 642 (quoting Feltmeier v. Feltmeier, 207 Ill. 2d 263, 279

       (2003)). Moreover, the period of repose is not tolled by the attorney’s ongoing duty to correct

       past mistakes. Fricka v. Bauer, 309 Ill. App. 3d 82, 84 (1999).

¶ 21           Hester, 346 Ill. App. 3d 550, illustrates the application of these principles. The Hester

       plaintiff retained the defendants to represent her in connection with a workers’ compensation

       claim. Id. at 551. In 1994, defendants failed to appear at a hearing and the case was dismissed

       for want of prosecution. Id. Defendants filed a motion to reinstate the case, which was

       continued to December 3, 1996, but defendants failed to appear on that date as well. Id. at 552.

       Despite the fact that defendants’ alleged negligence continued through 1996, the Hester court

       found that the statute of repose began to run in 1994, when plaintiff’s claim was initially

       dismissed. Id. at 554. It explained: “Malpractice occurred at that time when the case was

       allowed to be dismissed for want of prosecution. While there was case activity both within and

       without the workers’ compensation file after that date, that activity does not change the status of

       the case, which was ‘dismissed.’ ” Id. at 554-55.

¶ 22           Similarly, in Mauer, defendants represented plaintiff in his divorce. Mauer, 401 Ill. App.
3d at 633. In 2001, defendants drafted a marital settlement agreement which was incorporated



                                                         -6-
       No. 1-14-3105


       into the judgment for dissolution of marriage. Id. at 634. But the agreement was defective in

       that it inadvertently assigned the plaintiff more than his share of liabilities. Id. at 635. When

       defendants discovered this error, they filed a postjudgment “motion to correct” in 2002, which

       they later withdrew in 2005. Id. In spite of this postjudgment activity, the Mauer court held that

       the statute of repose began to run in 2001, when the defective agreement was incorporated into

       the dissolution judgment. Id. at 644-45. The court reasoned that the judgment was a “final

       event” triggering the start of the period of repose, notwithstanding the defendants’ ongoing duty

       to correct their error. Id. at 645-46.

¶ 23           The present case is analogous to Mauer and Hester. Lamet claims that in 1994, when he

       first retained Levin as his lawyer, Levin should have informed him that he had no legitimate

       defenses to his landlord’s action to collect unpaid rent. In his brief, Lamet states, “The operative

       fact is that Lamet had no defenses, claims or remedies when the 1993 Litigation commenced.

       Levin knew or reasonably should have known this ***.” Since Lamet’s action is premised upon

       Levin’s failure to properly advise him in 1994, that is when the statute of repose began to run,

       notwithstanding Levin’s later failure to correct that omission. See id. at 646 (citing Fricka, 309
Ill. App. 3d at 84 (ongoing duty to correct does not delay beginning of period of repose)). Thus,

       Lamet’s suit, filed 17 years after that alleged initial malpractice, is well beyond the six-year

       period of repose. 735 ILCS 5/13-214.3(c) (West 2012).

¶ 24           The sole case that Lamet cites in favor of his position is Snyder v. Heidelberger, 2011 IL
111052, ¶ 18, in which the court stated that “[t]he period of repose in a legal malpractice case

       begins to run on the last date on which the attorney performs the work involved in the alleged

       negligence.” But the Snyder court did not purport to overrule Mauer and Hester (nor could it

       have), and when its statement is viewed in context, it is not at odds with the holding of either of



                                                        -7-
       No. 1-14-3105


       those cases. The alleged malpractice in Snyder occurred in a transactional context. Plaintiff’s

       husband retained the defendant attorney to prepare a deed conveying the marital home to

       plaintiff and her husband as joint tenants with right of survivorship. Id. ¶ 1. Defendant prepared

       the deed and sent it to plaintiff’s husband, but the deed was defective. Id. ¶ 3. Defendant’s

       mistake was not discovered until 10 years later, when plaintiff’s husband died and plaintiff found

       that she did not have title to the marital home. Id. Plaintiff then brought a legal malpractice suit

       against the defendant. Under these facts, the Snyder court found that plaintiff’s suit was time-

       barred. It explained that the period of repose began when defendant sent the defective deed to

       plaintiff’s husband, since delivery of the final work product to the client was the relevant last act

       of representation involved in the malpractice; the statute was not tolled by plaintiff’s failure to

       discover her injury until years later. Id. ¶ 18.

¶ 25          It is therefore apparent that the proposition cited by Lamet in this case was not being used

       in Snyder to extend the period of repose. On the contrary, it was used to show that the Snyder

       plaintiff’s suit was clearly past the period of repose. The Snyder defendant’s delivery of the

       defective deed was a “single overt act from which subsequent damages may flow” (Feltmeier,
207 Ill. 2d at 279), thus triggering the start of the period of repose. More generally, in a

       transactional context, the “overt act” at issue will typically be the date upon which the

       transaction is executed and the negligence is complete. By contrast, in a litigation context, an

       attorney can perform negligently even before the litigation is final and the representation has

       ended. Levin’s alleged negligence falls into this category; as discussed, Lamet’s primary

       contention is that Levin acted negligently in 1994 by failing to advise him of his lack of any

       meritorious defenses and in filing pleadings asserting defenses and counterclaims that were not




                                                          -8-
       No. 1-14-3105


       well-founded in fact. That conduct first occurred in 1994. Accordingly, we find that Lamet’s

       suit is time-barred by the six-year statute of repose for legal malpractice actions.

¶ 26                                          Statute of Limitations

¶ 27           Lamet’s next contention is that the statute of limitations did not begin to run until 2011,

       when he retained new counsel and discovered for the first time that Levin’s claims on his behalf

       were without merit. See 735 ILCS 5/13-214.3(b) (West 2012) (statute of limitations begins to

       run when plaintiff “knew or reasonably should have known” of his injury).

¶ 28           Because we have already found that Lamet’s suit is time-barred under the statute of

       repose, we need not address this argument. Nevertheless, we point out that Lamet knew or

       should have known since 1994 that any defense based on a claim that the actual square footage

       of the leasehold was substantially overstated was factually unfounded. On May 23, 1994, prior

       to Levin’s appearance in the underlying case, an architect hired by Lamet sent a letter addressed

       to Richman at Lamet’s office, in which he calculated the actual square footage of the office.

       Lamet argues that this letter was sufficient to put Levin on notice that his square footage

       argument was meritless. But, by the same token, the letter should have put Lamet on notice that

       the argument was meritless, or at least prompted further inquiry on his part. This is particularly

       true since Lamet is a lawyer, not a layperson who is presumptively unable to discern malpractice

       as it occurs. Butler v. Mayer, Brown & Platt, 301 Ill. App. 3d 919, 923 (1998). We find

       disingenuous Lamet’s claim that his nonlitigation practice precluded him from recognizing that

       assertion of this defense was not well-founded. Accordingly, the record establishes that Lamet

       knew or should have known of the lack of merit in this defense well over two years before he

       filed suit.

¶ 29                                         Fraudulent Concealment



                                                        -9-
       No. 1-14-3105


¶ 30           Lamet’s final argument is that the statutes of repose and limitations are tolled because

       Levin fraudulently concealed his cause of action from him. Although Lamet admits that he did

       not allege any acts of fraudulent concealment in his complaint, he argues that Levin, as his

       lawyer, had an affirmative obligation to inform him of his potential malpractice claim. This

       argument is without merit.

¶ 31           Section 13-215 of the Code of Civil Procedure, the fraudulent concealment statute,

       provides as follows:

               “If a person liable to an action fraudulently conceals the cause of such action from the

               knowledge of the person entitled thereto, the action may be commenced at any time

               within 5 years after the person entitled to bring the same discovers that he or she has such

               cause of action, and not afterwards.” 735 ILCS 5/13-215 (West 2012).

       See also Carlson v. Fish, 2015 IL App (1st) 140526, ¶ 44 (“Under the fraudulent concealment

       doctrine, the statute of limitations will be tolled if the plaintiff pleads and proves that fraud

       prevented discovery of a cause of action.”).

¶ 32           A plaintiff alleging fraudulent concealment must generally show affirmative acts by the

       defendant that are designed to prevent the discovery of the action. Clay v. Kuhl, 189 Ill. 2d 603,

       613 (2000) (rejecting fraudulent concealment claim where plaintiff did not allege that defendant

       attempted to conceal her cause of action from her). Lamet argues that this rule does not apply

       where there is an attorney-client relationship between the parties. In support, he cites DeLuna v.

       Burciaga, 223 Ill. 2d 49, 77 (2006), for the proposition that as a fiduciary, an attorney has a

       “duty to disclose material facts concerning the existence of a cause of action.” (Emphasis

       added.) See also Connick v. Suzuki Motor Co., 174 Ill. 2d 482, 500 (1996) (“In order to state a

       claim for fraudulent concealment, a plaintiff must allege that the defendant concealed a material



                                                        -10-
       No. 1-14-3105


       fact when he was under a duty to disclose that fact to plaintiff.” (Emphasis added)). But Lamet

       does not allege that Levin failed to disclose any material facts to him. Whether Levin’s conduct

       was negligent is not a fact; rather, it is an opinion or a legal conclusion that might or might not

       be drawn from the facts. This court has rejected the notion that a lawyer has an affirmative

       obligation to advise a client of the grounds to sue him for legal malpractice. Carlson, 2015 IL

       App (1st) 140526, ¶ 45; see also Fitch v. McDermott, Will & Emery, LLP, 401 Ill. App. 3d 1006,

       1025 (2010) (“We similarly find no case that would require an attorney to affirmatively advise

       his client of his negligence and the statute of limitations for suing him.”).

¶ 33          DeLuna is readily distinguishable. In DeLuna, plaintiffs sufficiently pled fraudulent

       concealment where they alleged that their attorney actively misled them by telling them that their

       underlying lawsuit was going well when it had actually been dismissed. DeLuna, 223 Ill. 2d at

       79-81. As noted, Lamet does not allege any such concealment of material facts. On the

       contrary, Lamet knew or should have known since 1994 that Levin’s square footage argument

       was factually unsupported. See Mauer, 401 Ill. App. 3d at 649 (courts will not apply the

       doctrine of fraudulent concealment to toll the statute of repose if plaintiff had actual knowledge

       of his cause of action within the statutory time frame (citing Witt, 269 Ill. App. 3d at 544)).

       Accordingly, Lamet cannot avail himself of the five-year statute of limitations in the fraudulent

       concealment statute (735 ILCS 5/13-215 (West 2012)).

¶ 34                                      Levin’s Request for Sanctions

¶ 35          Finally, Levin contends that Lamet’s claims relating to the 1993 litigation were clearly

       time-barred, and Lamet’s arguments to the contrary were “not warranted by existing law or a

       good-faith argument for the extension, modification, or reversal of existing law.” Ill. S. Ct. R.




                                                        -11-
       No. 1-14-3105


       375(b) (eff. Feb. 1, 1994). Levin therefore asks this court to impose sanctions pursuant to Rule

       375.

¶ 36          We decline to impose sanctions for Lamet’s pursuit of this appeal. Notwithstanding our

       conclusion that Lamet’s malpractice claim is time-barred, Levin managed to forestall the

       landlord’s ability to collect past due rent from Lamet for over 17 years by advancing factually

       unfounded claims and engaging in litigation tactics designed to delay. The irony in Levin’s

       righteous indignation over Lamet’s pursuit of this appeal is not lost on us. Under the

       circumstances, we deem it best to leave the parties where we find them.

¶ 37                                            CONCLUSION

¶ 38          The trial court did not err in finding that Lamet’s claims of legal malpractice relating to

       both the 1993 litigation and the 2002 litigation were time-barred by the two-year statute of

       limitations and the six-year statute of repose. Accordingly, we affirm.

¶ 39          Affirmed.




                                                      -12-